Judgment and order reversed upon the law and the facts, and new trial granted, costs to abide the event, unless plaintiff, within five days from service of a copy of the order herein, stipulate to reduce the verdict to the sum of $453.50, in which event the judgment as so modified, and the order, are affirmed, without costs. The verdict should be reduced as herein indicated, as this represents the aggregate amount of the expenditures incurred by plaintiff. Lazansky, P. J., Kapper, Hagarty and Scudder, JJ., concur; Rich, J., dissents.